Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Response to Amendments
The amendments filed 04/30/2021 have been entered. Claims 1 and 9-15 remain pending in the application. 
 
Response to Arguments
Applicant's arguments, with respect to the double patenting rejection have been fully considered but they are not persuasive. The examiner requests that the applicant file a Terminal Disclosure. 
The rejection is updated to reflect the current amendments. 

Applicant's arguments, with respect to the rejections under 35 U.S.C 103 and 35 U.S.C. 102 filed 04/30/2021 have been fully considered but they are not persuasive. 
Claim 1 has been amended to recite, at least in part, 
increasing, by the one or more processors, the at least one score provided by the first user based, at least in part, on a (i) comparison between the at least one score provided by the first user and the predicted pattern of behavior of the first user and (ii) the determination of the infrequent action being performed by the first user; generating, by the one or more processors, a modified score of the first webpage content by including the increased at least one score provided by the first user in the modified score of the first webpage content

The applicant argues that the applied art does not teach the above limitation and specifically “increasing.” 
	The examiner firmly disagrees. 
The applicant cites, again and as cited in numerous past responses, the portion of Marshall which discloses “excluding” ratings. 
The examiner has replied in full, numerous times, to the “exclusion” argument and thus does not bear repeating. The examiner refers to at least the previous action for a response to the “exclusion” argument. 

The applicant further argues that when Marshall recites “devaluing”, Marshall fails to disclose “increasing” as is now recited in Claim 1. 
Specifically, the applicant argues: 
In response, Applicants have amended claim 1 to clarify that, based, at least in part, on a determination that a user performs an action infrequently, that the at least one score provided by the first user is increased ("increasing ... the at least one score provided by the first user Marshall teaches "devaluing" or outright excluding scores that might indicate bias in order to "reduce the influence of the selected evaluations" (Col. 26, lines 1-20, Block 930 where unreliable ratings are "exclude[d] [from] the selected evaluations from use in determining aggregate ratings for content pieces"). Therefore, in Marshall, user ratings are excluded from the overall rating of the content when bias is found. As such, Marshall does not disclose increasing user scores when such a score is determined to be an infrequent action by a user, as in claim 1.

	The examiner respectfully disagrees. In fact, Marshall teaches “increasing” and indeed the claim language. 
	For example, Marshal Col. 8 recites that “such determinations may be altered based on a variety of factors in various embodiments.” That is, if it is determined that a particular rating or user is biased, the system of Marshall can “alter” that rating. Marshall gives clear evidence of this. 
	Again, in Col. 8 Marshall recites: 
“Furthermore, in some embodiments, different evaluations may be given different weights, such as based on recency…if so, the prior example rating pattern of 5, 3, 1,1,1,1,1 for the 7 votes Eb1-Eb7 may be determined to reflect a bias relationship of the evaluator user as, a critic of content-providing user B, such as if recency-based weights of 0.5, 0.7, 0.9, 1, 1.1, 1.3, and 1.5 are given to the 7 votes…” 
	
The examiner notes, with importance, the weightings of 1.1, 1.3, and at least 1.5. Trivially, using basic mathematical operators, multiplying a rating of 1, as is in the example, by, for example a weight of 1.5 results in 1.5 for the rating of 1. Trivially, if a prior rating of 1 is modified such that it is now 1.5, that rating has been increased. 
	Thus, clearly, Marshall teaches the claim language. 
	In another example Marshall Col. 17 Lines 21-32 recite
o raise the ratings if the prior ratings were not reflective of the actual eventual ratings for the content…” 
	
Clearly from the above evidence, Marshall teaches:
Increasing (see different weights for specific evaluations and/or raise the ratings as cited above), by the one or more processors, the at least one score provided by the first user (Marshall at least Col 8 see “user-supplied evaluations”) based at least in part, on a (i) comparison between the at least one score provided by the first user and the predicted pattern of behavior of the first user (Marshall Col. 7 Lines 41-44 “However, Such a voting pattern may nonetheless demonstrate a bias relationship between the evaluator user and content providing user A on the basis of another bias assessment type…” Further Col. 18 Lines 14-65 in particular 17-21 “For example, in some embodiments, various pattern-based analyses are performed on multiple evaluations or other information pieces supplied by a single user in order to identify patterns that correspond to an increased likelihood of unreliability…” The examiner notes that Marshall’s disclosure of voting patterns and “patterning-based analyses” reads on the claimed “predicted pattern of behavior.” The examiner notes that performing “pattern-based” analysis (i.e. predicted pattern of behavior) on multiple evaluations (i.e. the at least one score provided by the first user) teaches the claim language. That is, trivially, if a pattern is determined from analyzing multiple evaluations, some “comparison” between the two MUST take place) and (ii) the determination of the infrequent action being performed by the first user (Marshall Col. 7 Lines 8-36 “As one illustrative example, in some embodiments, the evaluations are assessed by 
	Generating, by the one or more processors, a modified score of the first webpage content by including the increased at least one score provided by the first user in the modified score of the first webpage content (see different weights for specific evaluations and/or raise the ratings as cited above, the examiner notes that multiplying a rating by a weight teaches the claimed functionality of “generating” and because this “generation” is on a user-supplied evaluation and because, in the cited example above, the weight is greater than one, clearly the modified score of the first webpage content includes the “increased at least one score” as is required.). 
	
	As can be seen, the examiner has provided clear evidence that Marshall teaches the claim language argued. As such, the applicant’s arguments regarding the rejection(s) under 35 U.S.C. 102 and 103 are NOT persuasive and therefore the rejection is maintained. 


Double Patenting
Claims 1 and 9-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-36 of copending Application No. 14/927,815. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same subject matter.

Instant Application 15/455,204
Co-pending Application 14/927,815
CLAIM 1:
A method comprising: identifying, by one or more processors, a plurality of scores associated with a first webpage content, wherein at least one score of the plurality of scores associated with the first webpage content is provided by a first user
CLAIM 29: A computer program product comprising: a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal. per se, the program instructions executable by a device to cause the device to perform a method comprising: identifying a plurality of scores associated with a first webpage content, wherein at least one score of the plurality of scores associated with the first webpage content is provided by a first user
determining, by the one or more processors, that the at least one score of the plurality of 


Determining an action associated with the at least one score is an infrequent action performed by the first user
Increasing, by the one or more processors, the at least one score provided by the first user based, at least in part, on a (i)comparison between the at least one score provided by the first user and the predicted pattern of behavior of the first user and (ii) the determination of the infrequent action being performed by the first user
modifying the at least one score provided by the first user based, at least in part, on a (i) comparison between the at least one score provided by the first user and the predicted pattern of behavior of the first user and (ii) the determination of the infrequent action being performed by the first user
generating, by the one or more processors, a modified score of the first webpage content by including the increased at least one score provided by the first user in the modified score of the first webpage content
generating a modified score for the first webpage content by including the modified at least one score provided by the first user in the modified score of the first webpage content

sending the first webpage content with the modified score for the first webpage content
CLAIM 9: generating, by the one or more processors, the modified score by modifying the score provided by the first user based on a relationship of the first user
CLAIM 30:  generating the modified score by modifying the score provided by the first user based on a relationship of the first user
CLAIM 10: wherein the relationship is defined based on a hierarchy that includes the first user
CLAIM 31: wherein the relationship is defined based on a hierarchy that includes the first user
CLAIM 11: wherein the relationship is defined based on a relationship between the first user and a type of content
CLAIM 32: wherein the relationship is defined based on a relationship between the first user and a type of content
CLAIM 12: generating, by the one or more processors, the predicted pattern of behavior for the first user, the first user having provided biased data used to generate an initial score for the first webpage content, based on an initial average for a plurality of user feedback for the first webpage content
CLAIM 33: generating the predicted pattern of behavior for the first user, the first user having provided biased data used to generate an initial score for the first webpage content, based on an initial average for a plurality of user feedback for the first webpage content
CLAIM 13: wherein the modified score for the first webpage content is further based, at 
CLAIM 34: wherein the modified score for the first webpage content is further based, at 
CLAIM 14: wherein the modified score is adjusted to reduce a biasing effect that inclusion of a portion of biased data is predicted to have on an initial score of the first webpage content
CLAIM 35: wherein the modified rating is adjusted to reduce a biasing effect that inclusion of a portion of biased data is predicted to have on an initial score  of the first webpage content
CLAIM 15: generating, by the one or more processors, the predicted pattern of behavior of the first user based, at least in part, on one or a combination of (i) a social relationship of the first user, (ii) a level of expertise of the first user, and (iii) a history of behavior of the first user regarding a second webpage content, wherein a deviance from the pattern of behavior during a generation of the portion of biased data indicates presence of bias for that first user that is predicted to be reflected in the biased data
CLAIM 36: generating the predicted pattern of behavior of the first user based, at least in part, on one or a combination of (i) a social relationship of the first user, (ii) a level of expertise of the first user, and (iii) a history of behavior of the first user regarding a second webpage content, wherein a deviance from the pattern of behavior during a generation of the portion of biased data indicates presence of for that first user that is predicted to be reflected in the biased data


. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marshall et al.(US Patent 9009082 B1). 
With respect to Claim 1, Marshall teaches identifying, by one or more processors, a plurality of scores associated with a first webpage content, wherein at least one score of the plurality of score associated with the first webpage content is provided by a first user (Marshall Fig.4 Note at least Element 413 which shows a score provided by a user. Further note element 452 which shows the ratings that can be provided by a user.” Further, Col. 1 Lines 53-57 “The user-supplied information may have various forms in various embodiments. Such as votes or other evaluations supplied by evaluator users related to objects associated with other users, such as ratings of useful ness or other attributes of the objects.” Further, Col. 2 Lines 13-16 “As noted above, the user-supplied information that is assessed in at least some embodiments is user-supplied evaluations of objects that are pieces of content, such as content pieces that are provided by other users or in other manners.”). 
Marshall also teaches determining, by the one or more processors, that the at least one score of the plurality of scores for the first webpage content indicates a bias provided by the first user, wherein the bias provided by the first user is determined based, at least in part, on a predicted pattern of behavior of the first user (Marshall Col. 7 Lines 41-44 “However, Such a voting pattern may nonetheless demonstrate a bias relationship between the evaluator user and content providing user A on the basis of another bias assessment type…” Further Col. 18 Lines 14-65 in particular 17-21 “For example, in some embodiments, various pattern-based analyses are performed on multiple evaluations or other information pieces Supplied by a single user in order to identify patterns that correspond to an increased likelihood of unreliability…” The examiner notes that Marshall’s disclosure of voting patterns and “patterning-based analyses” reads on the claimed “predicted pattern of behavior.”). 
Marshall also teaches determining an action associated with the at least one score is an infrequency action performed by the first user (Marshall Cols 7-8 discuss at least one such example of what the examiner is interpreting as an “infrequent action.” Specifically, Lines 38-51 discuss a consistency threshold. Further lines 30-35 recite “if evaluation Ea4 is a no vote while all of the other 6 EaX votes…are yes votes, then the evaluator user would be determined to have a likely bias relationship as a fan…(based on 7 total votes and 6-of-7, or 86.7%, being consistently positive…” A person of ordinary skill in the art would readily infer that because Evaluation Ea4 is negative and that particular vote (e.g. action) is not “consistent” with that particular user’s known consistency (e.g. known other votes) then that particular action is infrequent or “rare.” Thus, Marshall teaches the claim language as required.). 
Marshall also teaches increasing (Marshall Col.8 Lines 55-64 describe that different weights can be given to different evaluations. Specifically note that, as described above in the response to arguments, giving an evaluation of 1 a weight of 1.5 , by the one or more processors, the at least one score provided by the first user based, at least in part, on a (i) comparison between the at least one score provided by the first user and the predicted pattern of behavior of first user… (Marshall Col. 7 Lines 41-44 “However, Such a voting pattern may nonetheless demonstrate a bias relationship between the evaluator user and content providing user A on the basis of another bias assessment type…” Further Col. 18 Lines 14-65 in particular 17-21 “For example, in some embodiments, various pattern-based analyses are performed on multiple evaluations or other information pieces supplied by a single user in order to identify patterns that correspond to an increased likelihood of unreliability…” The examiner notes that Marshall’s disclosure of voting patterns and “patterning-based analyses” reads on the claimed “predicted pattern of behavior.” The examiner notes that performing “pattern-based” analysis (i.e. predicted pattern of behavior) on multiple evaluations (i.e. the at least one score provided by the first user) teaches the claim language. That is, trivially, if a pattern is determined from analyzing multiple evaluations, some “comparison” between the two MUST take place)… and (ii) the determination of the infrequent action being performed by the first user (Marshall Col. 7 Lines 8-36 “As one illustrative example, in some embodiments, the evaluations are assessed by tracking the series of evaluations for each combination of an evaluator user and a content-providing user, and then determining whether a particular series of evaluations is consistently low or high (e.g., above or below predefined thresholds)…” The examiner notes that a user exceeding a threshold which determines a consistency in their evaluations teaches “the determination of the infrequent action being performed by the first user.”).
generating, by the one or more processors, a modified score of the first webpage content by including the increased at least one score by the first user in the modified score of the first webpage content (Marshal Col. 26 Lines 1-12 “After block 930, the routine continues to block 935 to designate any evaluations selected in block 925 and/[or] 930 as being unreliable, such as to exclude the selected evaluations from use in determining aggregate rating for content pieces and/or content-providing users, or to otherwise reduce the influence given to the selected evaluations for such purposes…” A person of ordinary skill in the art would readily infer that using excluding and/or otherwise reducing the influence given to a selected evaluation reads on generating a modified rating by the score provided by a user as the claim language requires. Further, see different weights for specific evaluations and/or raise the ratings as cited above, the examiner notes that multiplying a rating by a weight teaches the claimed functionality of “generating” and because this “generation” is on a user-supplied evaluation and because, in the cited example above, the weight is greater than one, clearly the modified score of the first webpage content includes the “increased at least one score” as is required.). 
Marshall also teaches sending the first webpage content with the modified rating for the first webpage content (Marshall Col. 12 Lines 22-60 describe Fig. 4. In particular “In such embodiments, if the current user performs an evaluation of the item user the star rating selections 452 or other rating selections (not shown), the summary rating information 425 about the item may be updated for the current user and/or for future users to whom information about the item is displayed.” The examiner notes that 
With respect to Claim 9, Marshall teaches generating, by the one or more processors, the modified score by modifying the score provided by the first user based on a relationship of the first user (Marshall Col. 7 lines 1-6 “…the Evaluation Assessment system 142 operates to assess the reliability of evaluations provided by the evaluator users 120, such as by determining bias relationships between particular evaluator users and content-providing users and/or by using one or more other types of assessments.” Marshall Col. 16 Lines 28- 60 gives various types of relationships which the system accounts for (e.g. A particular user is a fan of a piece of content or a particular company, A particular user is a critic of a piece of content or a particular company, etc.). The examiner notes that any or all of the listed relationships read on the claimed “relationship.”). 
With respect to Claim 10, Marshall teaches wherein the relationship is defined based on a hierarchy that includes the first user (Marshall Col. 16 Lines 55-59 “In addition, in some embodiments, other information specific to a user may further be used to influence content submissions and/or evaluations from that user, such as indication of a degree of authority of a user (e.g. to give increase influence based on credentials or recognition in a particular area)…” The examiner notes that a person of ordinary skill in the art would readily infer that an indication of a degree of authority indicates that there must be some sort of hierarchy present when determining a relationship.). 
With respect to Claim 11, Marshall teaches wherein the relationship is defined based on a relationship between the first user and a type of content (Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other uses, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…”). 
With respect to Claim 12, Marshall teaches generating, by one or more processors, the predicted pattern of behavior for the first user, the first user having provided biased data used to generate an initial score for the first webpage content, based on an initial average for a plurality of user feedback for the first webpage content (Marshall Col. 12 Lines 9-11 “…the display include[s] summary rating information for the item, which in the example indicates that average customer rating for the item is 4 out of 5 stars.” Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other uses, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…” The examiner notes that Marshalls disclosed “multiple prior evaluations for a user in light of similar evaluations for other users” reads on the claimed “initial average for a plurality of user feedback.”). 
With respect to Claim 13, Marshall teaches wherein the modified score for the first webpage content is further based, at least in part, on a degree of matching between the predicted pattern of behavior of the first user and the infrequent action of the first user (Marshall Col.6 Lines 40-67 describe how users can provide rating votes which are used to determine an aggregate quality rating for the content piece. Col. 3 Lines 58-63 “…for which the bias relationship is identified as being likely to exist. In such embodiments, the influence of the evaluation of the determined group may be excluded OR DEVALUED[emphasis added] for at least some purposes, such as for use in determining aggregate ratings for…the content pieces that are evaluated.” Col. 7-8 describe how a biased rating can be determined. In particular Col. 7 lines 8-17 “…in some embodiments, the evaluations for each combination of an evaluator user and a content-providing user, and then determining whether a particular series of evaluation is consistently low or high (e.g., above or below predefined thresholds). Such evaluation consistency may be determined based on, for example, having a series that includes a number of evaluations that at least reaches a quantity threshold and includes a percentage of consistency in those evaluations that at least reaches a consistency threshold…” That is, given a number of ratings, the system of Marshall will determine a percentage of consistency. This percentage of consistency reads on the claimed “degree of matching”.).
With respect to Claim 15, Marshall teaches generating, by the one or more processors, the predicted pattern of behavior of the first user based, at least in part, on one or a combination of (i) a social relationship of the first user…(Marshall Col. 16 lines 59-67 “a relationship of the user with respect to a recipient user who may be provided with content (e.g., to give increased influence to evaluations for users on a buddy list of the recipient user…” A person of ordinary skill in (ii) a level of expertise of the first user (Marshall Col. 16 Lines 35-43 “a piece of content may have an assessed usefulness score for a first group of users that is high, and have other assessed usefulness scores for other groups that are low (e.g.,… to reflect different capabilities or knowledge of users in different groups, such as to be highly useful to a group of users to a high degree of specific technical knowledge…) In order to assess the different scores for different groups of users, in some embodiments only evaluation[s] from other users in the group will be used, OR [Emphasis added] evaluations from users in other groups may be discounted…In addition, in some embodiments, other information specification to a user may function be used to influence content submissions and/or evaluations from that user, such as an indication of a degree of authority of a user…”)…and (iii) a history of behavior of the first user regarding a second webpage content (Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other users, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…” The examiner note that Marshalls disclosed “multiple prior evaluations for a user in light of similar evaluations for other users” reads on the claimed “a history of behavior regarding a second webpage content”)…wherein a deviance from the pattern of behavior during a generation of the portion of biased data indicates presence of bias for that first user that is predicted to be reflected in the biased data (Marshall Col. 18 Lines 46-55 “Moreover, when analyzing multiple prior evaluations for a user in light of similar evaluations for other users, additional patterns may be identified, such as a consistent targeted bias of a user for only a subset of the user’s evaluations that have one or more common factors (e.g., a bias for or against a particular type or category of item…” The examiner notes that a person of ordinary skill in the art would readily infer that analyzing multiple prior evaluations for a particular user in light of similar evaluations from other users would, logically, indicate bias. Further still, Col. 7 lines 8-17 “…in some embodiments, the evaluations for each combination of an evaluator user and a content-providing user, and then determining whether a particular series of evaluation is consistently low or high (e.g., above or below predefined thresholds). Such evaluation consistency may be determined based on, for example, having a series that includes a number of evaluations that at least reaches a quantity threshold and includes a percentage of consistency in those evaluations that at least reaches a consistency threshold…” That is, given a number of ratings, the system of Marshall will determine a percentage of consistency. A person of ordinary skill in the art would readily infer that falling below or exceeding a consistency threshold reads on the claimed “deviation”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US Patent 9009082 B1) in view of Leng et al. (US 2013/0030950). The examiner notes that prior art of record Leng, was included in applicant’s submitted IDS (Information Disclosure Statement) filed 04/01/2019.  
With respect to Claim 14, Marshall teaches all of the limitations of Claim 13 as discussed above. 
Marshall, however, does not appear to explicitly disclose wherein the modified score is adjusted to reduce a biasing effect that inclusion of a portion of biased data is predicted to have on an initial score of the first webpage content. 
Leng, however, does teach wherein the modified score is adjusted to reduce a biasing effect that inclusion of a portion of biased data is predicted to have on an initial score of the first webpage content (Leng Pg. 6 Paragraph [0051] “because the reviewer user is a seller and may be interested in biasing the product review, the evaluation value of the product review is standardized to reduce the effect of the possible bias.” Pg. 6 Paragraph [0053] “a recommendation value is determined for a product associated with the plurality of product reviews based on an evaluation value and a respective weight corresponding to the product. For example, recommendation 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the predicted pattern of behavior and modified rating as taught by Marshall modified with the reducing in bias effect as taught by Leng because a user may want to view content, products, etc. that are more closely associated with that users interests. Furthermore, reducing the effect of predicted bias by standardizing would allow for more “true” results than results that are deemed to have “bias”; this would lead to a user making a more informed decision (Leng Paragraph [0051] Paragraph [0044]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/F.C.T./           Examiner, Art Unit 2126 
                                                                                                                                                                                       
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116